NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     In re the Marriage of:
          EVELYN RODRIGUEZ CHAVEZ, Petitioner/Appellant,

                                        v.

             DARYL ABRAN CHAVEZ, Respondent/Appellee.

                           No. 1 CA-CV 14-0705 FC
                                FILED 7-21-2015


           Appeal from the Superior Court in Maricopa County
                          No. FC2008-094231
                  The Honorable Boyd W. Dunn, Judge

    VACATED AND REMANDED IN PART; AFFIRMED IN PART


                                   COUNSEL

Evelyn Rodriguez Chavez, Chandler
Petitioner/Appellant




                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Patricia A. Orozco joined.
                           CHAVEZ v. CHAVEZ
                           Decision of the Court

G O U L D, Judge:

¶1          Evelyn Chavez (“Mother”) appeals from the family court’s
order modifying child support. For the following reasons, we vacate and
remand in part, and we affirm in part.1

                 FACTS AND PROCEDURAL HISTORY

¶2             In 2009, the family court entered a decree awarding Mother
sole legal custody of the parties’ two minor children, J.C. and A.C. In 2012,
Mother sought to relocate the children from Arizona to Texas, but the
family court denied her request. Mother decided to relocate to Texas
without the children and, as a result, the family court modified custody and
awarded physical custody of the children to Daryl Chavez (“Father”). The
family court also ordered Mother to pay Father child support.

¶3            Mother returned to Arizona and filed a petition to modify
parenting time and child support on December 20, 2013. Because Father
evaded service of Mother’s petition, the family court granted Mother’s
request to serve Father at his place of employment. Father was served with
the petition on February 10, 2014.

¶4            The family court issued temporary orders awarding Mother
and Father equal parenting time beginning February 19, 2014. On August
26, 2014, the family court modified custody and child support as to A.C.,
the parties’ sole remaining minor child.2 The court designated Mother as
A.C.’s primary residential parent and ordered Father to pay Mother child
support commencing September 1, 2014. The court also ordered Mother to
pay Father child support arrearages for December 1, 2012 through July 31,
2014. Mother timely appealed.




1      Father did not file an answering brief. Although we may treat this
as a confession of error, we instead exercise our discretion to decide this
appeal on the merits relying on the opening brief and our review of the
appellate record. See Patterson v. Patterson, 226 Ariz. 356, 358 n.2 (App. 2011)

2    J.C. graduated from high school in May 2013, and turned 18 in
August 2013.


                                       2
                           CHAVEZ v. CHAVEZ
                           Decision of the Court

                               DISCUSSION

¶5          Mother argues the family court’s order modifying child
support should have been effective January 1, 2014, the first day of the
month following the filing of her petition, rather than September 1, 2014.

¶6            We review the family court’s decision to modify the child
support for an abuse of discretion. Little v. Little, 193 Ariz. 518, 520, ¶ 5
(1999). However, interpretation of statutes and the Arizona Child Support
Guidelines present questions of law, which we review de novo. Guerra v.
Bejarano, 212 Ariz. 442, 443, ¶ 6 (App. 2006).

¶7            A modified support order is “effective on the first day of the
month following notice of the petition for modification . . . unless the court,
for good cause shown, orders the change to become effective at a different
date but not earlier than the date of filing the petition for modification.”
Ariz. Rev. Stat. (“A.R.S.”) §§ 25-327(A), –503(E).

¶8           Mother filed the petition for modification on December 20,
2013, and Father was served on February 10, 2014. Under the plain
language of A.R.S. sections 25-327(A) and –503(E), absent good cause
shown, the presumptive effective date for the modified support order is
March 1, 2014.

¶9            There is no evidence in the record establishing good cause for
delaying the effective date of the support order. Indeed, the court’s
temporary orders awarding Mother and Father equal parenting time
beginning February 19, 2014 would appear to support an earlier effective
date. Accordingly, pursuant to A.R.S. sections 25-327(A) and –503(E), we
vacate the family court’s order establishing the effective date of support as
September 1, 2014, and remand for further proceedings consistent with this
decision.

¶10         Mother contends that she is not liable for any support
payments for J.C. retroactive to the date of J.C.’s emancipation. We
disagree.

¶11           A person has a “duty to provide all reasonable support for
that person’s . . . unemancipated children.” A.R.S. § 25-501(A). A child is
emancipated on the child’s eighteenth birthday. A.R.S. § 25-503(O)(2).
However, when a child support order provides support for more than one
child, even when the duty to provide support stops because one child
reaches her majority, the support order for the emancipated child does not
automatically terminate. Bejarano, 212 Ariz. at 446, ¶ 15; see also A.R.S. § 25-


                                       3
                           CHAVEZ v. CHAVEZ
                           Decision of the Court

320 app. § 25. Rather, to modify child support under these circumstances,
a party must make a written request for the court to modify child support.
Id.

¶12            Here, the child support order provided support for two
children. Although J.C. reached her majority in August 2013, Mother did
not file a request to modify the order until December 20, 2013. As a result,
the family court was not permitted to retroactively modify Mother’s child
support obligation as to J.C. to a date earlier than December 20, 2013. A.R.S.
§§ 25-327(A), –503(E); Bejarano, 212 Ariz. at 446, ¶ 15. Accordingly, we
affirm the family court’s order denying Mother’s request for retroactive
termination of child support for J.C.

¶13           Mother also argues the family court was required to make an
express finding that J.C. is emancipated.

¶14           There is no legal requirement that a court make an express
finding of a child’s emancipation. See A.R.S. § 25-503(O)(2). Mother
concedes that the court reached the correct factual and legal conclusion that
support may only be ordered for A.C. In addition, the family court’s
support order correctly states the parties have only one remaining minor
child, and the award of support is solely for that minor child. We find no
error.

¶15           Finally, in our discretion, we deny Mother’s request for
attorneys’ fees on appeal pursuant to A.R.S. § 25-503(E) and document
preparation fees pursuant to A.R.S. § 12-341.02. However we grant
Mother’s request for costs upon her compliance with ARCAP 21.

                              CONCLUSION

¶16           For the foregoing reasons, as to the effective date of the child
support modification order, we vacate and remand for further proceedings;
however, we affirm the family court’s order denying Mother’s request for
retroactive termination of J.C.’s child support.




                                   :ama

                                      4